ORDER DISBARRING NORMAN A. STANSBERRY FROM THE PRACTICE OF LAW IN THE STATE OF MINNESOTA
SHERAN, Chief Justice.
The above entitled matter came on for hearing before the Court on the petition for disciplinary action of the Administrative Director on Professional Conduct.
The Court having heard the statement of the Director and considered the findings of fact, conclusions of law and recommendation for disbarment submitted by Referee Milton D. Mason, and it appearing that Mr. Stansberry is an attorney at law admitted to practice in the State of Minnesota, and that Mr. Stansberry has engaged in conduct which violates DR 1-102(A)(3), (4) and (6), DR 5-101(A) and (B), DR 5-105(A), DR 7-102(A)(l) and DR 9-101(C) of the Code of Professional Responsibility, and that the hearing on this matter was postponed from June 29, 1978 until September 12, 1978 at the request of Mr. Stansberry, and that motions were filed by Mr. Stansberry with the Clerk of the Supreme Court on September 11, 1978, but that Mr. Stansberry made no appearance before the Court on September 12, 1978;
IT IS ORDERED that the findings and recommendation of Referee Mason be confirmed and that Norman A. Stansberry be *816hereby disbarred from practicing law in the State of Minnesota.